Matter of Kirsch v Board of Educ. of Williamsville Cent. Sch. Dist. (2020 NY Slip Op 05434)





Matter of Kirsch v Board of Educ. of Williamsville Cent. Sch. Dist.


2020 NY Slip Op 05434


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND BANNISTER, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (63/20) CA 19-01300.

[*1]IN THE MATTER OF KIM A. KIRSCH AND MICHAEL A. STARVAGGI, PETITIONERS-RESPONDENTS, 
vBOARD OF EDUCATION OF WILLIAMSVILLE CENTRAL SCHOOL DISTRICT AND WILLIAMSVILLE CENTRAL SCHOOL DISTRICT, RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.